DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending for examination.
This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2020 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  The Information Disclosure Statement has been placed in the application file and the information referred to therein has been considered as to the merits.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The abstract should describe the disclosure 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology and length exceeding 15 lines of text.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-13 recites the steps of acquiring at least one piece of test data generated in a target period; performing a fitting calculation on the at least one piece of test data to obtain estimated test data; determining a difference value between the test data generated at a test time point and the estimated test data corresponding to the test time point calculated by fitting; determining at least one historical correspondence difference value corresponding to a determined target difference value, the historical correspondence difference value being 

STEP 1:
As an initial matter, determine if the claims fall within at least one of the four categories of subject matter eligible for patent protection: process, machines, manufactures, and compositions of matter. For this case, claims 1-6 are directed to a method which is one of the four patent-eligible subject categories.  Claims 7-13 are directed to an apparatus that includes a number of machine components (e.g. processor, memory, non-transitory computer readable medium), which is one of the four 

STEP 2A:
STEP 2A, Prong 1:  Claims falling under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, or abstract ideas (judicially recognized exceptions).
In this case, claims 1-13 are directed to the limitations in the steps given above. These limitations correspond to the abstract idea of mental processes that can practically be performed by a human mentally using pen and paper.  Since an abstract idea is present in the claims, the analysis continues to STEP 2A, Prong 2.

STEP 2A, Prong 2:  This judicial exception that is abstract idea is not integrated into a practical application because claims 1-13 merely use the computer as a tool to perform an abstract idea.  Furthermore, this judicial exception that is abstract idea is not integrated into a practical application because claims 1, 3-7, and 9-13  add insignificant extra-solution activity to the judicial exception.
Independent claim 1 recites a generic method and the steps of acquiring test data, performing a fitting calculation, determining target difference value and historical correspondence difference value, and generating a data fluctuation value.  Claim 1 in the last line recites generic computer element of “hardware processor” that performs the method of this claim.  This generic computer element of claim 1 does not add a meaningful limitation to the abstract idea because it amounts to simply implementing the 
Independent claims 7 recites an “apparatus for outputting information” and generic computer elements of processor and memory. These generic computer elements of claim 1 do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (see MPEP 2106.05(f)). Dependent claims 8-12 do not provide any further computer elements that add a meaningful limitation to the abstract idea. 
Independent claims 13 recites “a computer program … to perform operations” and generic computer elements of processor and computer readable medium. These generic computer elements of claim 13 do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (see MPEP 2106.05(f)). Since the judicial exception is not integrated into a practical application, the analysis continues to STEP 2B.
Furthermore, claims 1, 3-7, and 9-13 recite outputting a data value, standard score, probability value, or warning information.  These limitations do not impose meaningful limits on the claims because the limitation is nominally or tangentially related to the invention and thus adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)).

STEP 2B:
Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), see  MPEP § 2106.05(g).  Thus, claims 1-13 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, and 12-13 are rejected under 35 U.S.C.  § 103 as being unpatentable over Wang Shengxin (Chinese Published Application CN108076019A, cited in IDS, full translation provided by Examiner), hereinafter Wang, in view of Xing Dongyang et al. (Chinese Published Application CN107508815A, cited in IDS, full translation provided by Examiner), hereinafter Xing.
Regarding claim 1, Wang teaches:
a method for outputting information (Wang, pages 10, paragraph 49 teaches determine whether current flow rate is abnormal and set alarm if abnormal flow is determined), the method comprising: 
acquiring at least one piece of test data generated in a target period (Wang, page 9, paragraph 41 teaches “mirror image flow characteristic data can include … transmission rate (unit bps); packet repeater rate (unit pps)…” Page 9, paragraph 44 teaches counting bps and pps values of the current mirrored traffic hourly);
performing a fitting calculation on the at least one piece of test data to obtain estimated test data in the target period (Wang, page 10, paragraph 54 ; and 
determining, for a test time point in the target period, a difference value between the test data generated at the test time point and the estimated test data corresponding to the test time point calculated by fitting as a target difference value (Wang, pages 10-11, paragraphs 54-60 teaches based on a difference between a characteristic prediction value corresponding to the current mirrored traffic (estimated test data) and actual characteristic data (test data)); 
wherein the method is performed by at least one hardware processor (Wang, page 8, paragraph 32 teaches performance on a computer system).  

Wang fails to disclose determining at least one historical correspondence difference value corresponding to the determined target difference value, the historical correspondence difference value being a difference value between test data and estimated test data of a corresponding historical test time point of the test time point; and generating and outputting a data fluctuation value representing a fluctuation of the test data generated at the test time point based on the determined target difference value and the determined at least one historical correspondence difference value.
Xing, in the same field of endeavor, teaches 
determining at least one historical correspondence difference value corresponding to the determined target difference value, the historical correspondence difference value being a difference value between test data and estimated test data of a corresponding historical test time point of the test time point (Xing, page 6, paragraphs 5-11, teaches obtaining web site traffic for the monitored web site for a target time period; curve fitting the website traffic distribution corresponding to the target time period plotted according to the website traffic to obtain an actual distribution curve; determining whether a curve deviation between the actual profile and a reference profile corresponding to the target time period satisfies a preset condition, the reference profile being determined based on website traffic corresponding to the target time period in a history record); and 
generating and outputting a data fluctuation value representing a fluctuation of the test data generated at the test time point based on the determined target difference value and the determined at least one historical correspondence difference value (Xing, page 6, paragraphs 5-11, teaches transmitting traffic anomaly early warning information using a preset encrypted channel when a curve deviation between the actual profile and the reference profile satisfies a preset condition.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Wang with that of Xing by determining at least one historical correspondence difference value corresponding to the determined target difference value, the historical correspondence difference value being a difference value between test data and estimated test data of a corresponding historical test time point of the test time point; and generating and 

Regarding claim 7, Wang teaches:
an apparatus for outputting information (Wang, Abstract and Fig. 1C teaches device and pages 10, paragraph 49 teaches determine whether current flow rate is abnormal and set alarm if abnormal flow is determined), the apparatus comprising: 
at least one processor (Wang, Fig. 1C, page 8, paragraph 32 teaches computer system with at least one processor); and
a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (Wang, Fig. 1C, page 8, paragraph 32 teaches computer system with memory and computer-executable instructions), the operations comprising:
acquiring at least one piece of test data generated in a target period (Wang, page 9, paragraph 41 teaches “mirror image flow characteristic data can include … transmission rate (unit bps); packet repeater rate (unit pps)…” Page 9, paragraph 44 teaches counting bps and pps values of the current mirrored traffic hourly);
performing a fitting calculation on the at least one piece of test data to obtain estimated test data in the target period (Wang, page 10, paragraph 54 teaches obtaining a characteristic prediction value corresponding to the current mirrored flow of the tenant using a chi-square verification method and a linear fit by a least squares method); and 
determining, for a test time point in the target period, a difference value between the test data generated at the test time point and the estimated test data corresponding to the test time point calculated by fitting as a target difference value (Wang, pages 10-11, paragraphs 54-60 teaches based on a difference between a characteristic prediction value corresponding to the current mirrored traffic (estimated test data) and actual characteristic data (test data)). 

Wang fails to disclose determining at least one historical correspondence difference value corresponding to the determined target difference value, the historical correspondence difference value being a difference value between test data and estimated test data of a corresponding historical test time point of the test time point; and generating and outputting a data fluctuation value representing a fluctuation of the test data generated at the test time point based on the determined target difference value and the determined at least one historical correspondence difference value.
Xing, in the same field of endeavor, teaches 
determine at least one historical correspondence difference value corresponding to the determined target difference value, the historical correspondence difference value being a difference value between test data and estimated test data of a corresponding historical test time point of the test time point (Xing, page 6, paragraphs 5-11, teaches obtaining web site traffic for the monitored web site for a target time period; curve fitting the website traffic distribution corresponding to the target time period plotted according to the website traffic to obtain an actual distribution curve; determining whether a curve deviation between the actual profile and a reference profile corresponding to the target time period satisfies a preset condition, the reference profile being determined based on website traffic corresponding to the target time period in a history record); and 
generate and output a data fluctuation value representing a fluctuation of the test data generated at the test time point based on the determined target difference value and the determined at least one historical correspondence difference value (Xing, page 6, paragraphs 5-11, teaches transmitting traffic anomaly early warning information using a preset encrypted channel when a curve deviation between the actual profile and the reference profile satisfies a preset condition.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Wang with that of Xing by determining at least one historical correspondence difference value corresponding to the determined target difference value, the historical correspondence difference value being a difference value between test data and estimated test data of a corresponding historical test time point of the test time point; and generating and 

Regarding claim 13, Wang teaches:
a non-transitory computer readable medium, storing a computer program thereon, the computer program, when executed by a processor, causes the processor to perform operations (Wang, Fig. 1C, page 8, paragraph 32 teaches computer system with a processor, memory and storage storing computer executable instructions), the operations comprising: 
acquiring at least one piece of test data generated in a target period (Wang, page 9, paragraph 41 teaches “mirror image flow characteristic data can include … transmission rate (unit bps); packet repeater rate (unit pps)…” Page 9, paragraph 44 teaches counting bps and pps values of the current mirrored traffic hourly);
performing a fitting calculation on the at least one piece of test data to obtain estimated test data in the target period (Wang, page 10, paragraph 54 teaches obtaining a characteristic prediction value corresponding to the current mirrored flow of the tenant using a chi-square verification method and a linear fit by a least squares method); and 
determining, for a test time point in the target period, a difference value between the test data generated at the test time point and the estimated test data corresponding to the test time point calculated by fitting as a target difference value (Wang, pages 10-11, paragraphs 54-60 teaches based on a difference between a characteristic prediction value corresponding to the current mirrored traffic (estimated test data) and actual characteristic data (test data)). 

Wang fails to disclose determining at least one historical correspondence difference value corresponding to the determined target difference value, the historical correspondence difference value being a difference value between test data and estimated test data of a corresponding historical test time point of the test time point; and generating and outputting a data fluctuation value representing a fluctuation of the test data generated at the test time point based on the determined target difference value and the determined at least one historical correspondence difference value.
Xing, in the same field of endeavor, teaches 
determine at least one historical correspondence difference value corresponding to the determined target difference value, the historical correspondence difference value being a difference value between test data and estimated test data of a corresponding historical test time point of the test time point (Xing, page 6, paragraphs 5-11, teaches obtaining web site traffic for the monitored web site for a target time period; curve fitting the website traffic distribution corresponding to the target time period plotted according to the ; and 
generating and outputting a data fluctuation value representing a fluctuation of the test data generated at the test time point based on the determined target difference value and the determined at least one historical correspondence difference value (Xing, page 6, paragraphs 5-11, teaches transmitting traffic anomaly early warning information using a preset encrypted channel when a curve deviation between the actual profile and the reference profile satisfies a preset condition.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Wang with that of Xing by determining at least one historical correspondence difference value corresponding to the determined target difference value, the historical correspondence difference value being a difference value between test data and estimated test data of a corresponding historical test time point of the test time point; and generating and outputting a data fluctuation value representing a fluctuation of the test data generated at the test time point based on the determined target difference value and the determined at least one historical correspondence difference value because this provides an improvement in the accuracy of data abnormality determination (Xing, page 6, paragraphs 3-5, page 10 “improve the accuracy of the analysis”).

Regarding claims 2 and 8, the rejection of claims 1 and 7, respectively, are incorporated as given above. Wang teaches performing the fitting calculation on the at least one piece of test data based on the acquired parameters to obtain the estimated test data in the target period (Wang, page 10, paragraph 54 teaches obtaining a characteristic prediction value corresponding to the current mirrored flow of the tenant using a chi-square verification method and a linear fit by a least squares method) but fails to disclose acquiring parameters for performing a fitting calculation on historical test data in a historical test data set.
Xing teaches acquiring parameters for performing a fitting calculation on historical test data in a historical test data set (Xing, page 6, paragraphs 5-11 teach judging the actual distribution curve and the target time period of the reference distribution curve corresponding to the curve of the whether the deviation between the satisfy predetermined conditions (parameters), the reference distribution curve according to the historical record of the target period of time in the corresponding website flow rate determination).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Wang with that of Xing by acquiring parameters to perform a fitting calculation on historical test data in a historical test data set and performing the fitting calculation on test data based on the parameters because this provides an improvement in the accuracy of data abnormality determination (Xing, page 6, paragraphs 3-5, page 10 “improve the accuracy of the analysis”).

	Regarding claims  3 and 9, the rejection of claims 1 and 7, respectively are incorporated as given above.  Wang further teaches:
determining a distribution of the determined target difference value and the determined at least one historical correspondence difference as a normal distribution (Wang, Abstract, pages 10-11, paragraphs 54-60 teaches Poisson distribution and Poisson distribution with large means approximates normal distribution); 
determining, standard scores of the determined target difference value and a historical correspondence difference value in the determined at least one historical correspondence difference value under the normal distribution as distribution deviation values (Wang on page 10 teaches outlier detection which is type of distribution deviation values); and 
generating and outputting the data fluctuation value representing the fluctuation of the test data generated at the test time point, based on the distribution deviation value of the determined target difference value and the distribution deviation value of the historical correspondence difference value in the determined at least one historical correspondence difference value (Wang on page 10 teaches determining of outliers  and if abnormal flow then set off alarm with value). 

Regarding claims 4 and 10, the rejection of claims 3 and 9, respectively are incorporated as given above.  Wang further teaches:
determining a distribution of the determined distribution deviation values as the normal distribution (Wang, Abstract, pages 10-11, paragraphs 54-60 teaches Poisson distribution and Poisson distribution with large means approximates normal distribution); and 
determining a standard score of the distribution deviation value corresponding to the determined target difference value under the normal distribution as the data fluctuation value representing the fluctuation of the test data tested at the test time point and outputting the standard score (Wang on page 10 teaches using points (score) for outlier detection that is a type of distribution deviation values and if abnormal flow set off alarm with values). 

Regarding claims 6 and 12, the rejection of claims 1 and 7, respectively are incorporated as given above.  Wang fails to disclose outputting preset warning information, in response to determining that an absolute value of the generated data fluctuation value is greater than a preset fluctuation threshold.
Xing, in the same field of endeavor, teaches outputting preset warning information, in response to determining that an absolute value of the generated data fluctuation value is greater than a preset fluctuation threshold (Xing, pages 6-7, paragraphs 9-16, determining that a curve deviation between the actual profile and a reference profile corresponding to the target time period satisfies a preset condition when there is at least one of the differences greater than a first preset threshold. When a curve deviation between the actual profile and the reference profile satisfies a preset 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Wang with that of Xing by outputting preset warning information, in response to determining that an absolute value of the generated data fluctuation value is greater than a preset fluctuation threshold because this provides an improvement in the accuracy of data abnormality determination (Xing, page 6, paragraphs 3-5, page 10 “improve the accuracy of the analysis”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Havemose (U.S. Patent No. 10,031,796 B1) teaches trend estimation for statistical fault detection of multi-process applications in environments with data trend includes a multi-process application runs on a host. Statistical events are collected and sent to a statistical fault detector. The statistical fault detector creates one or more distributions and compares recent statistical event data to historical statistical event data and uses deviation from historical norm for fault detection. Trend is estimated, and if needed, removed from event data prior to the creation of distributions. Trend is estimated using spectral techniques, filter banks and Maximum Entry Spectral 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.C./Examiner, Art Unit 2114                                                                                                                                                                                                        /MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114